DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
___________________________________________________________________________________
____
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850

NOV 2 1998
—

Dear State Medicaid Director:
Last June we notified you of our plans to add a new Medicaid feature to the Health Care
Financing Administration (HCFA) Home Page. This new feature provides summary information
on the different types of Medicaid Eligibility Quality Control (MEQC) projects operated by
States. We are pleased to report that this information is now available on the Internet.
This new HCFA website is a good resource for States to access information on the innovative methods
many States are using to reduce erroneous expenditures and to improve the administration of their
Medicaid programs. States can obtain descriptions of MEQC projects such as focused studies, special
reviews and program surveys conducted by States under either a MEQC pilot or a section 1115 waiver.
Anyone interested in developing a pilot project can access the website to determine if another State has
conducted a similar project. They can contact that State to obtain specific materials used for that project
such as copies of data collection instruments, review protocols and guides. In addition, States can use the
information from the website to communicate with each other on a variety of subjects such as the
effectiveness of projects in reducing errors.
The Internet address for MEQC pilots provided on the HCFA Home Page is:
http://www.hcfa.gov/medicaid/regions/mqchmpg.htm.
Information about State MEQC pilots will be updated in March and September of each year. We invite
you to visit this new website and use this information to your advantage in ensuring Medicaid payment
accuracy. States not having access to the Internet can contact their regional office for a hard copy of the
information
Sincerely,

Sally K. Richardson U
Director

Page 2
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
American Public Human Services Association
Joy Wilson
National Conference of State Legislatures
Nolan Jones
National Governors' Association

